The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the plaintiff from an order of the Court of the Fifth District of New Orleans, dismissing his petition.
• The proceedings had were taken for the purpose of contesting the election of the defendant to the office of Assessor for the Eighth Representative District of New Orleans, and are only authorized when in conformity with the statute providing for contesting elections of parish officers, passed on the 1st June, 1Ó46.
We understand that by the 4th section of this statute no appeal can be taken in the proceedings under it. Parties are left to their ordinary remedies by quo warranto, or action at law; but necessity appears to require that the possession of the elective offices should be determined without the delays of a law suit.
The motion to dismiss the appeal made by the counsel for the defendant must therefore prevail.
Appeal dismissed, at plaintiffs costs.